Title: From John Adams to United States Senate, 17 April 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States April 17 1800


In conformity with your request, I transmit you a return from the War office, of those officers, who have been appointed under the act, entitled an Act to augment the army of the United States & for other purposes, designating such officers, who have accepted their appointments & those who have declined accepting, resigned their commissions, died, &c.
A report from the Secretary of War, which accompanied this return, as it contains observations, which may throw some light upon the subject, I transmit with it.

John Adams Enclosure
                                                Gentlemen of the SenateWar Department April 15th. 1800I nominate the following List of Officers in the Army of the United States

Cavalry.Archibald LeeVirginiaSecond Lieutenant, vice Grimes deceased,First Regiment of Artillerists & EngineersThomas Pinckney Jun. South Carolina, Lieutenant, vice Wilson resigned.Second Regiment of Artillerists and Engineers.William Hosa New York Lieutenant, vice Heaton deceasedFirst Regiment of Infantry.Samuel Clinton Pennsylvania Second Lieutenant vice Lawrence deceasedThird Regiment of Infantry.Stephen S. Gibbs Pennsylvania.Second Lieutenant vice Taylor declinedFourth Regiment of Infantry.John S. Porter Pennsylvania Second Lieutenant, vice Dickinson deceased.

Samuel Davis ditto Surgeons MateFifth Regiment of InfantryJohn SmithSouth CarolinaLieutenant Colonel CommandantJames ArmstrongGeorgiaMajorHenry M. RutledgeSouth CarolinadittoJohn KershawdittoCaptainJames HartleydittodittoPaul Thompsondittoditto
Fifth Regiment of InfantryLieutenant Colonel Commandant.+ John SmithMajors+ James Armstrong  + Henry M. RutledgeCaptains.William Dangerfield+William Simons declinedFleming Wooldridge+Benjamin Fossin Frasier+John Kershaw+Noah Kelsey+James Hartley+Zechariah Nettles+Paul Thompson+John Mitchell+Benjamin EaselyFirst Lieutenants.John Jameson+Peter WilliamsonCharles Kilgore+Stanmore Butler+John Brown+George Clayton+Charles Boyle+William W. Frasier+William Taylor+Pierre Gaillard.—declined+Josias HeywardSecond Lieutenants.Willis Morgan+  Johnson WellbornElijah Johnson+Edward Croft declined+Samuel Taylor  declined+William Darkey+Thomas Osborne Junr.  +Francis Rogers+John Parker, Son of William, declined+Charles Jones Jenkins+Charles Codnor Ash









Sixth Regiment of Infantry.Lieutenant Colonel Commandant.+ James ReadMajors.+Alexander D Moore+  William BrickellCaptains.William P. Anderson resigned+William Hall+James Taylor+John Williams+William Dickson+John Nicholas+Eli Gaither+Samuel Graves Barron+Edmund Smithwick+Maurice MooreFirst Lieutenants.Lewis Tiner+Joseph Alexander declined+Robert Troy declined+Carleton Walker+James Mackay+Edward Jones+George W Davidson declined+Hugh Newman declined+McKenney Long+William Martin ditto+Benjamin SmithSecond Lieutenants.Edmund P. Gaines+John Carroway+David T. W Cook+Abner Pasteur+Marcus Sharpe+Benjamin Forsyth+James Morris+Hugh Montgomery not heard from+John Wilkinson+Alexander HunterSurgeon+ Roger Cutler





Seventh RegimentLieut. Colonel CommandantWilliam BentleyMajors.Robert Beale  James BaytopCaptainsDaniel Ball resignedWilliam CampbellEdmund ClarkThomas GreeneJohn DavidsonRobert KingArchibald C. RandolphJames CaldwellBartholomew Dandridge declined+William K. BlueThomas Turner declinedFirst LieutenantsVan BennetAddison ArmisteadJohn BrahanSamuel J. WinstonRobert Carrington declinedCalvin MorganBrewer Godwin resigned+John HeiskellFelix Wilton+Jesse DoldJesse Ewell Jun+Horato StarkJoseph Grigsby+Marquis CombsRobert Temple declined+George ArmisteadSecond LieutenantsJohn Heiskellpromoted during recess. Andrew M LuskJesse Dold dittoJames BrownHoratio Stark ditto+William SaundersMarquis Combs ditto+John Crump declinedGeorge Armistead ditto+Bartlett AndersonWilliam Potts+Francis W. CookPeter Lambkin+Philip RootsAlexander Henderson  declined+John F PowellWilliam Deane  ditto+Jacob CallSurgeon.+ Francis H. PeytonSurgeons Mates.+Thaddeus Capron+James W. Wallace resigned



Eighth Regiment of Infantry.Lieutenant Colonel Commandr.Thomas ParkerMajors.Simon Morgan  declined+Laurence ButlerWilliam CampbellCaptains.Presley ThorntonGarnet PeytonRobert GreggDaniel C LaneHenry PiercyPhilip LightfootGeorge S. WashingtonEdmund TaylorRichard ChinnNathaniel HenryFirst Lieutenants.Francis Foushee resignedJohn G BrownJames DuncansonJohn WilliamsLemuel BentThomas JamesonRobert GustinJohn CampbellGeorge Tate+James TuttCharles J Love+Simon OwensSecond Lieutenants.James Tuttpromoted during recessWillis Wells
declinedSimon Owens dittoHugh McCallisterReuben Thornton  declinedJohn Craine Jun.George W. Humphries+John MeredithObadiah Clifford+John StephensStrother Settle  declined+Robert BellJohn C. Williams  declined+Uriah BlueCharles Shackllford+Richard TaylorJohn T. Fitzhugh  declined+Robert LittleSurgeon+ Edward ConradSurgeons Mate+Thomas Triplett, resigned+Samuel M. Griffith




Ninth Regiment of Infantry.Lieut Colonel CommandantJosias C. HallMajors.David HopkinsWilliam D BeallCaptains.John C. Beatty declinedWilliam Nicholson declinedThomas BeattyJacob NorrisLloyd BeallValentine BrothersGerard BriscoeJohn W. HacketRezin DavidgeJonathan HodgsonBradley Beans declined+Richard EarleIsaac SpencerFirst LieutenantsWilliam ElliottHenry C NealeEdward A Howard declinedAquila BealeRichard W. West declinedWilliam SavinJohn B BarnesCharles ClementsNinian Pinckney+John ThompsonLevi Alexander+Robert GoverMatthew TilghmanSecond Lieutenants.Alexander CooperLevi G FordJohn Brangle declinedDaniel HughesEnos NolandJohn AdlumThomas DentEdward Ford declinedLevi Hillary+George PeterJohn Warren declined+Joseph BentleyWilliam Swan+Benjamin NowlandSurgeon.+ Robert GeddesSurgeon’s Mates.+Charles H Winder declined+William Beatty declined+Anderson Warfield declined+Charles A Beatty+Dardan Brown








Tenth Regiment of Infantry.Lieutenant Colonel CommandantThomas L. MooreMajors.William Henderson  George StephensonCaptains:Joseph McKinneyWilliam GrahamJames BlaineDavid DuncanAndrew JohnsonBenjamin GibbsMatthew HenryJames AshmanWilliam R. Atlee declined+Robert WestcottHugh BradyFirst Lieutenants.John Sharp deadThomas SwearingenSamuel B MagawCromwell PeirceHenry G. SloughHenry WestcottSamuel Fulton declined+Alexander McNairJosiah McElwaine declined+David IrvingJames P. Nelson declined+Paul WeitzellBenjamin Wallace+David OffleyRobert Laurence+Samuel R FranklinNelson Wade+William MorrowSecond Lieutenants.William Morrowpromoted during recess John SmithGeorge Hamill  Robert ChambersArchibald Davis  resignedAlexander McNair
declinedJohn A DouglasThomas LeeHerman Witner  declined+John HayHugh H Potts+Robert George BardeJohn S. Porter  declined+Joseph KnoxSurgeon+ Henry Hall declined+ William HurstSurgeons Mates.+George Wilson+James Irvine





Eleventh Regiment of Infantry.Lieutenant Colonel CommandantAaron OgdenMajors.William ShuteJohn AdlumCaptainsRobert Hunt resignedSamuel BowmanCharles MarlesPeter FaulknerJob StocktonWalter K Cole resignedDenise ForemanJames ReadAlmarine Brookes+Samuel ErwinSamuel WhiteFirst Lieutenants.Samuel Erwinpromoted during recessWilliam CarsonThomas Reading Jun  declinedLewis HowardRobert C. ThompsonJames BattelSamuel C. Voorhes+John CaldwellWalter K Cole  declined+Samuel Owen Smith
declinedGeorge M Ogden+Charles B GreenJohn G. Macwhorter+William J AndersonWilliam Potter+Thomas BullmanHenry Betz  declined+Henry DrakeSecond Lieutenants.William PiattJohn MilroyCharles Read  resignedBenjamin WorrellThomas Bullmanpromoted during recessJohn MontgomeryHenry Drake dittoJabez CaldwellHethcote Johnson+Thomas Y. HowJames Rhea+Joseph VancleveJames Clayton Jun  declined+Laurence MulfordSurgeon+ John Chetwood JunSurgeons Mates+John Howell+John C. WynansTwelfth Regiment of Infantry.Lieut Colonel CommandantWilliam S. SmithMajors.William Willcocks  Christopher Hutton declinedDowe J Fondy Captains.Dowe J Fondypromoted during recessAndrian Hissam resignedPhilip ChurchJohn W Patterson
resignedJames BennetJustus B Smith
not heard fromGeorge W KirklandJeremiah LandonPhilip CortlandAndrew WhiteFirst LieutenantsPhilip S. SchuylerJames SmithElhanan W. WheelerRichard Baldwin resignedMoses Forster+William CocksThomas Thompson+William CummingDavid Jones declined+Joseph C. CooperRobert Le Roy Livingston+Thomas H. WilliamsHenry W Ludlow+Samuel Hoffman dismissedNathaniel PauldingSecond LieutenantsWilliam Cockspromoted in recess George F Harrison
declinedWilliam Cumming ditto+Israel LoringJoseph C. Cooper ditto+Joseph HerkeimerThomas H Williams ditto+Jacob ManciusSamuel Hoffman ditto+Nathaniel SmithJohn Duer+Cornelius KipWilliam W. Wands+Tobias V. Cuyler
resignedProsper Brown  dead+ Walter B VroomanJacob C Ten EyckSurgeon+ Samuel Finley resignedS. Mates+John H. Douglas+Samuel Davis

Thirteenth Regiment of InfantryLieutenant Colonel Commandant.Timothy TaylorMajorsJohn Ripley  Jabez Huntington resignedCaptainsJohn BenjaminJonathan RootJohn MeigsJohn BulfordElihu SandfordAsa CopelandStephen RanneyWilliam Young JunSamuel BlakesleeColeby Chew declinedFirst Lieutenants:Samuel WaughWilliam W CheneyLemuel HarrisonLudowick GallupBennet BronsonJohn EelsReuben HurdWaters ClarkTrueman Mosely+Nathaniel RugglesJohn Knox+John BeersSecond Lieutenants.Salmon ClarkPeter Richards declinedPeter N BrinsmadeRobert Hosmer, struck off the list, not being heard ofTrueman HinmanSolomon AllenWalter Smith+Austin Ledyard declinedJoseph A Wells declined+Nathaniel NoyesJames Gordon Jun+Fanning TraceyEbenezer Learned declined+Abijah Fenn suspended& resignedSurgeon+ Joseph TrowbridgeSurgeons Mates.+Timothy Pierce+John Orton Jun+John Spaulding declined


Fourteenth Regiment of InfantryLieutenant Col. CommandantNathan RiceMajors.John WalkerIsaac WinslowCaptainsWilliam Jones declinedJohn Burbeck declinedErasmus Babbet JunSimeon DraperEphraim EmmeryPhineas AshmanJohn TolmanJoseph Peirce Jun. declinedSolomon PhelpsArthur Lithgow declinedEbenezer Thatcher declined+Samuel MackayThomas Chandler resigned+John HastingsNathaniel ThwingFirst Lieutenants.James ChurchJohn WheelwrightNathaniel Soley declinedIsaac Rand JunJacob AllenBenjamin Beale Jun declinedWilliam A Baron declined+Henry SargentRobert Duncan Jun+Francis BarkerPhineas Ashman declined+William GardnerAlpheus Cheney+Rufus ChildSamuel Flagg Jun. resignedSecond Lieutenants.Thomas Heald declinedWilliam LeverettMoses M Bates dittoJohn RoulstoneCharles HuntThomas DurantJames GardnerSamuel W Church resignedMarshall Spring resigned+Peyton GayDaniel Hastings+Thomas HaleDuncan Ingraham resigned+Charles Leonard declinedSurgeon+ Charles BlakeSurgeon’s Mates+Luther Stearns declined+Josiah Dwight declined



Fifteenth Regiment.Lieutenant Colonel Commandant.Richard Hunnewell.MajorsJohn Rowe  William JonesCaptainsJames BrownWilliam HeywoodNathaniel Balch Jr.Caleb AspinwallHall TuftsStephen PeabodyJohn PynchonThomas Philips declinedJohn Blake+Eli ForbesSamuel JordanFirst Lieutenants.Charles CutlerJoseph Lee declinedWilliam SwanDavid C D ForrestSamuel P FayCharles P. Phelps declinedEleazer Williams declinedEdmund SoperNathaniel Kidder+Thomas StevensThomas Bowman declined+Augustus HuntEbenezer Bradish Jr.+Daniel Morse declinedJohn Shepherd declinedSecond LieutenantsAbijah HarringtonWillard FalesJonathan NicholsWarren Hall declinedDaniel BellJames D WheatonJohn Page JunSeth BannisterDavid Fales+Nathan ParksFranklin TinkhamSurgeon+ Oliver MannSurgeons Mates.+Jonathan White+Ebenezer Laurence








Sixteenth RegimentLieutenant Colonel Commandant+ Rufus Graves.Majors.+Timothy Darling  resigned+   Cornelius Lynde.Captains.Josiah DunhamJohn Rogers declinedNathaniel GreenGeorge TillinghastRobert ParkerAbraham R ElleryHenry TiltonJonathan AndrewsWilliam WoodwardGeorge WoodwardIsrael Elliott TraskFirst LieutenantsFrancis Gardner declinedThomas BrindleyDaniel M DurellDaniel BissellAbel Hutchins declinedIsaac PutnamSylvester G. Whipple+Israel W KellyEphraim Whitney declined+Thaddeus KendallWhipple Lovett+Marmaduke WaitRobert OveringSecond Lieutenants.Arthur Rogers declinedOzeas DanforthMoses SweatWilliam E GreenIsrael BartlettChristopher WhippleSamuel ParkerJohn W BrownsonJesse Lull+Benjamin F. StarkeCary ClarkeSurgeon+ Oliver MannSurgeons Mates.+Jonathan White+Ebenezer Laurence






Note. The Officers in the foregoing return having the Mark + affixed opposite to their names are those which were appointed by the President during the recess of the Senate: those, where the contrary is not expressed are now in service.
James McHenrySecy. of warReturn of the Officers who have been appointed under the Act intitled “An Act to augment the Army of the United States and for other purposes” designating such Officers who have accepted their appointments and those who have declined accepting, resigned their Commissions, died &c.
Lieut. GeneralGeorge Washington...dead!Major GeneralsAlexander Hamilton...Inspector GeneralCharles Cotesworth PinckneyHenry Knox declinedBrigadier Generals.John Brookes declinedWilliam WashingtonJonathan Dayton declinedWilliam North, Adjutant GeneralCavalry.John Watts..Lieut Colonel CommandantMajors.Solomon Van Renselaer  John Tayloe declinedCaptainsRichard WillingWilliam SpencerBenjamin WilliamsonCharles F Mercer declinedLaurence Lewis declinedJames BurnJohn B. ArmisteadJames N. BallFirst Lieutenants.Robert GrayLaurence WashingtonJohn WallbackCharles F. Mercer declinedGeorge Washington CraikRichard TilghmanSecond Lieutenants.William C RogersCarter B. FontaineAlexander McComb JunRichard Cook resignedCharles Tutt+Archibald LeeGeorge W. P. Custis







                            
                        
                    